         Case 3:01-cv-00640-SI      Document 2399       Filed 09/09/21   Page 1 of 5




TODD D. TRUE (WSB #12864)                            THE HONORABLE MICHAEL H. SIMON
ttrue@earthjustice.org
AMANDA W. GOODIN (WSB #41312)
agoodin@earthjustice.org
Earthjustice
810 Third Ave., Suite 610
Seattle, WA 98104
(206) 343-7340 | Phone
(206) 343-1526 | Fax

DANIEL J. ROHLF (OSB #99006)
rohlf@lclark.edu
Earthrise Law Center
Lewis & Clark Law School
10015 S.W. Terwilliger Blvd., MSC 51
Portland, OR 97219
(503) 768-6707 | Phone
(503) 768-6642 | Fax

Attorneys for Plaintiffs



                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   PORTLAND DIVISION

AMERICAN RIVERS, PACIFIC COAST                                   Civ. No. 3:01-cv-00640-SI
FEDERATION OF FISHERMEN’S ASSOCIATIONS,
INSTITUTE FOR FISHERIES RESOURCES,
SIERRA CLUB, IDAHO RIVERS UNITED,                            JOINT MOTION TO ADJUST
NORTHWEST SPORTFISHING INDUSTRY                               BRIEFING SCHEDULE FOR
ASSOCIATION, NW ENERGY COALITION,                           PRELIMINARY INJUNCTION
NATIONAL WILDLIFE FEDERATION,                                              MOTIONS
COLUMBIA RIVERKEEPER, IDAHO
CONSERVATION LEAGUE, and FLY FISHERS
INTERNATIONAL,

                             Plaintiffs,

       and

STATE OF OREGON,

                             Intervenor-Plaintiff,

Joint Motion to Adjust Briefing Schedule   1
for Preliminary Injunction Motions
         Case 3:01-cv-00640-SI        Document 2399         Filed 09/09/21     Page 2 of 5




       v.

NATIONAL MARINE FISHERIES SERVICE, U.S.
ARMY CORPS OF ENGINEERS, and U.S. BUREAU
OF RECLAMATION,

                               Defendants,

       and

NORTHWEST IRRIGATION UTILITIES, PUBLIC
POWER COUNCIL, COLUMBIA-SNAKE RIVER
IRRIGATORS ASSOCIATION, WASHINGTON
STATE FARM BUREAU FEDERATION,
FRANKLIN COUNTY FARM BUREAU
FEDERATION, GRANT COUNTY FARM BUREAU
FEDERATION, NORTHWEST RIVER PARTNERS,
CONFEDERATED SALISH AND KOOTENAI
TRIBES, STATE OF MONTANA, INLAND PORTS
AND NAVIGATION GROUP, and KOOTENAI
TRIBE OF IDAHO,

                        Intervenor-Defendants.
____________________________________________


       COME NOW the NWF plaintiffs, State of Oregon and the Federal Defendants, with the

support of the Nez Perce Tribe, and respectfully move the Court to adjust the briefing schedule

for the plaintiffs’ and intervenor plaintiff’s motions for a preliminary injunction as currently set

forth in the Court’s Scheduling Order (Apr. 2, 2021, ECF 2335), by approximately thirty (30)

days as follows:

       1.      Any unaligned amicus curiae briefs addressing the preliminary injunction

motions that are currently due by September 15, 2021, shall be due by October 15, 2021.

       2.      Any opposition to the motions for a preliminary injunction, and any supporting

papers from any party or amicus, that are currently due by October 8, 2021, shall be filed by

November 5, 2021.




Joint Motion to Adjust Briefing Schedule      2
for Preliminary Injunction Motions
        Case 3:01-cv-00640-SI         Document 2399        Filed 09/09/21      Page 3 of 5




       3.      Any reply in support of a motion for a preliminary injunction, and any supporting

papers from any party or amicus, that are currently due on December 17, 2021, shall be filed by

January 14, 2022.

       4.      By January 21, 2022, the parties will file a joint statement setting forth their

views regarding whether there is a need for an evidentiary hearing. This joint statement is

currently due on January 7, 2022. In that statement, any party may request an evidentiary

hearing on the preliminary injunction motions and state their views as to why such a hearing is

necessary or appropriate, and any other party may provide a separate statement responding to

such a request. Thereafter, the Court will schedule such proceedings on the preliminary

injunction motion as it determines are appropriate. The schedule anticipates the Court will allow

oral argument or, if requested and granted by the Court, an evidentiary hearing in February of

2022 with a decision as soon thereafter as the Court’s schedule permits.

       The purpose of this Joint Motion to adjust the existing schedule in this case is to allow

the parties to the Joint Motion an opportunity to discuss issues that could affect further

proceedings in the case.

       Except as set forth above, the parties to this Joint Motion do not seek any other changes

to the Court’s Scheduling Order at this time and all other provisions of the Court’s Scheduling

Order should remain in effect except as requested above.

       Pursuant to Local Rules, the parties to this Joint Motion have informed the other parties

and amici in this case of the Joint Motion and none have objected.

       Counsel for the Federal Defendants, State of Oregon and Nez Perce Tribe have

authorized counsel for the NWF plaintiffs to submit this Joint Motion on their behalf.

       Dated this 9th, day of September, 2021.



Joint Motion to Adjust Briefing Schedule      3
for Preliminary Injunction Motions
        Case 3:01-cv-00640-SI      Document 2399        Filed 09/09/21   Page 4 of 5




                                           /s/ Todd D. True
                                           TODD D. TRUE (WSB #12864)
                                           AMANDA W. GOODIN (WSB #41312)
                                           Earthjustice
                                           810 Third Ave., Suite 610
                                           Seattle, WA 98104
                                           (206) 343-7340 | Phone
                                           (206) 343-1526 | Fax
                                           ttrue@earthjustice.org
                                           agoodin@earthjustice.org

                                           DANIEL J. ROHLF (OSB #99006)
                                           Earthrise Law Center
                                           Lewis & Clark Law School
                                           10015 S.W. Terwilliger Boulevard, MSC 51
                                           Portland, OR 97219
                                           (503) 768-6707 | Phone
                                           (503) 768-6642 | Fax
                                           rohlf@lclark.edu

                                           Attorneys for Plaintiffs




Joint Motion to Adjust Briefing Schedule   4
for Preliminary Injunction Motions
        Case 3:01-cv-00640-SI        Document 2399        Filed 09/09/21     Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was electronically filed with the Court’s

CM/ECF filing system, which will send notice of the filing upon all parties registered in the

CM/ECF system for this matter.

       DATED: September 9, 2021.

                                             /s/ Todd D. True
                                             TODD D. TRUE




Joint Motion to Adjust Briefing Schedule    5
for Preliminary Injunction Motions
